Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

Claim 1-3, 6-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claims 1, 12, 13, the prior art of record, specifically the prior art Yamiji teaches editing on electronic photo album by editing portion of image on screen based on the qualified condition controlled by user. The prior art Irie teaches  edit portion of image based on user controlled operation. Additional prior art lgeta teaches edit portion of image based on emphasis pattern on the overlaid portion of image. Additional prior art  Ikeda teaches an electronic photo album editing adjustment based on movement. However, none of the prior art cited alone or in combination provides motivation to teach the limitation “a position of the electronic photo album on the screen changes and a part of the electronic photo album is overlapped over the predetermined area in accordance with a first user operation”. Therefore, applicant's argument is persuasive.

Regarding dependent Claims 2-3, 6-11, 14-15, they are allowable due to their dependency to the independent Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
6,111,586	Electronic photo album editing apparatus
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YuJang Tswei/Primary Examiner, Art Unit 2619